DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsutsumi (US201503040587, hereinafter Tsutsumi).
Regarding claim 1, Tsutsumi discloses an elastic wave apparatus comprising: a piezoelectric substrate (50); and an IDT electrode (10) provided on the piezoelectric substrate; wherein the IDT electrode includes: a pair of busbars (19) that face each other; a plurality of electrode fingers (12), each including one end connected to one of the busbars; and a plurality of dummy electrode fingers (17), each including one end connected to one of the busbars that differs from the busbar to which the electrode fingers are connected and facing a distal end of a 
Regarding claim 4, Fig. 6 shows the distance between the first and second straight lines is less than about 1/2 of a width of the electrode fingers.
Regarding claim 5, Tsutsumi discloses the gap between the distal end of the electrode finger and the distal end of the corresponding one of the dummy electrode fingers being smallest among gaps between electrode fingers connected to different potentials.
Regarding claim 6, Tsutsumi discloses elastic wave apparatus comprising: a piezoelectric substrate (50); and an IDT electrode (10) provided on the piezoelectric substrate; wherein the IDT electrode includes: first and second busbars (19) that face each other; a plurality of first electrode fingers (12a), each including one end connected to the first busbar; a plurality of 
Regarding claim 9, Fig. 6 shows the distance between the first and second straight lines is less than about 1/2 of a width of the electrode fingers.
Regarding claim 10, Tsutsumi discloses the gap between the distal end of the electrode finger and the distal end of the corresponding one of the dummy electrode fingers being smallest among gaps between electrode fingers connected to different potentials.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi in view of Hashimoto (US20090206954).
Regarding claims 2 and 7, Tsutsumi discloses the invention as explained above, but fails to disclose the electrode finger or the dummy electrode fingers including a portion having a width that decreases toward the distal end electrode. Hashimoto discloses the dummy electrodes having a tapered width decreasing towards the distal end of the electrode. Hashimoto discloses that the structure of the electrodes helps suppress unwanted responses and provide a low-loss surface acoustic wave device. Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to provide an electrode finger or a dummy electrode with a portion having a width that decreases toward the distal end electrode in order to suppress unwanted responses. 
Regarding claim 3, at least one finger of the dummy electrode fingers each include the distal end having the width less than the width of the other portion of the electrode finger or the dummy electrode finger including the distal end.
Regarding claim 8, Hashimoto shows (sheet 8 of the drawings) both electrodes having tapered surfaces (73, 74).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. San Martin/
Primary Examiner, Art Unit 2837